Judgment, Supreme Court, New York County (Marylin G. Diamond, J.), entered on or about June 8, 2005, which denied the petitioner’s application to annul respondent’s determination denying petitioner’s application for a license to operate a taxi in New York City, and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s previous operation of a for-hire vehicle without a license and many recent traffic violations provide a rational basis for denying him a taxi license (see Matter of Howell v Benson, 90 AD2d 903 [1982], lv denied 58 NY2d 611 [1983]). Concur—Tom, J.P, Friedman, Sullivan, Catterson and Malone, JJ.